DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 10-13, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto).
With respect to claim 10: Werner discloses a household refrigeration appliance (domestic refrigerator 1), comprising: a heat-insulated body (thermally insulated housing 2 and thermally insulated door leaf 4) with an inner container (storage compartment 3), which delimits a coolable interior space provided for storing food (Fig. 1 and [0027]); a refrigeration device (“cooling device”) for cooling the coolable interior space ([0031]); a digital camera (camera 20 and/or 40) having an optical device with an image sensor (image sensor 35) and a lens (optical lens 27 and/or window 30 and/or portion 43) arranged upstream of said image sensor (Figs. 2-4 and [0037]-[0047]), and an electronic controller (electronic control device 8). 
Werner [0033] discloses the camera 20, 40 may be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3. Werner Fig. 1 depicts the electronic control device 8 at, in, or on the rear wall of the storage compartment 3. 
The camera 20, 40 being in, on, or at the door leaf 4 and/or on the storage compartment 3 at any distance from the electronic control device 8 meets “said electronic controller and said optical device being arranged spatially separate from one another and each being arranged either in or on said heat-insulated body” as claimed. Such configurations is/are encompassed by the disclosure of Werner. 
Werner [0006] and [0032] disclose that the control device 8 controls the refrigeration cycle, as is generally known in the art, to hold the storage compartment 3 at 
Werner [0041] and Fig. 2 disclose camera 20 includes an electric cable 32 for electronic connection of the image sensor 35. The cable 32 is shown running through the pottant 31 that seals the camera 20.
Carlotto discloses a refrigerator 100 that includes five cameras 121-125. Carlotto [0019] discloses the cameras 121-125 are electrically and/or communicatively coupled to other components of the refrigerator 100 using any wired or wireless protocol, signal, component, switch, hub, router, etc. Examples given are USB, Wi-Fi, Bluetooth, R5485, or combinations thereof. Proprietary protocol, signal, component, switch, hub, router, etc. may be additionally or alternatively used. 
Carlotto [0022] discloses a camera 205 manually coupled via a connector, or electromagnetically coupled when proximate a conductor, connector, pad, antenna, wire, etc. 
Carlotto [0027] and Fig. 1 disclose a camera disposed on a door and coupled to other components of the refrigerator via on or more wires, cables, conductors, etc. 135 passing through a door hinge 136. The wires or cables 135 extend to a hub, multiplexer, switch, etc. located at the top of the refrigerator 100. The communication hub, multiplexer, switch, etc. may be disposed together with a controller in the form of an appliance control unit (ACU) 140. The ACU 140 may connect with a human-interface (HMI) disposed on the front of the door or other locations. The HMI allows a user to control and/or monitor the appliance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect Werner’s control device 8 and cameras 20, 40 in the same way that Carlotto connects the ACU 140 and the cameras 121-125, and to use Werner’s control device 8 to control operation of the cameras 20, 40, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to provide such connections and control in order to capture a plurality of pictures of Werner’s compartment 3, and aggregate the pictures to obtain an image of substantially all of Werner’s compartment 3. Such images may be sent to a user device in a similar manner as Carlotto’s invention. This provides desirable user convenience, in that a user may inspect the contents of the refrigerator remotely and/or without opening the door leaf 4 of the compartment 3.
In the combination, it is obvious to use Carlotto’s wired protocol, wireless protocol, or wires/cables/conductors 135 to conduct signal and/or power transmission between Werner’s control device 8 and cameras 20, 40. In the combination, it is obvious to use Werner’s control device 8 to control the cameras 20, 40 to take a plurality of pictures of 
This makes obvious “said electronic controller…configured to actuate said optical device and to read said image sensor by way of a communication route in order to generate an image data set on a basis of signals read from said image sensor” as claimed. The claimed “communication route” is made obvious by the wired protocol, wireless protocol, or wires/cables/conductors 135. The claimed “image data set” is made obvious by the plurality of images captured by the cameras 20, 40 and aggregated to represent substantially all of the compartment 3.
Regarding the claim recitation “said electronic controller being a logic component of said digital camera”, the Applicant’s originally-filed specification at page 4 lines 19-25 states:
In order for the electronic controller to be able to communicate with the spatially20 separate optical device, the digital camera or the household refrigeration21 appliance comprises the communication route via which the electronic controller is22 able to read the image sensor and to actuate the optical device. The electronic23 controller is set up to create the image data set on the basis of the signals read24 from the image sensor. The electronic controller therefore represents in particular25 a logic component of the digital camera.

As modified, the control device 8 is connected to and controls the cameras 20, 40 in the same or similar way as the Applicant’s disclosed invention. As modified, the control device 8 creates an image data set based on the signals from the image sensors in the cameras 20, 40 in the same or similar way as the Applicant’s disclosed invention. In light of the Applicant’s disclosure, Werner’s control device 8, as modified, makes obvious “said electronic controller being a logic component of said digital camera” as claimed. 
With respect to claim 11: Werner [0033] states:
The domestic refrigerator 1 comprises at least one camera 20, 40 particularly configured to take a picture of the interior of the storage compartment 3. The camera 20, 40 may, for instance, be attached to a surface of the housing 2 facing towards the storage compartment 3 or to the surface of the door leaf 4 facing towards the storage compartment 3.
In the combination, the “image data set” is of the “coolable interior space” (Werner’s storage compartment 3) as claimed. 
With respect to claim 12: Werner’s thermally insulated door leaf 4 is interpreted as the claimed “door leaf”. Werner [0033] discloses the cameras 20, 40 positioned as claimed.
With respect to claim 13: Werner’s door leaf 4 includes a plurality of door shelves 5 on the inside surface thereof. See Werner Fig. 1. Werner [0033] discloses the cameras 20, 40 mounted to the inside surface of the door leaf 4. However, Werner does not specifically disclose the cameras 20, 40 mounted in or to the door shelves 5.
Carlotto Figs. 4-5 show embodiments of a storage bin 410 and a camera 405. The camera is mounted in (Fig. 4) or to (Fig. 5) the storage bin 410. Carlotto [0023] discloses the storage bin 410 can be used as any of the storage bins 113 shown in Carlotto Fig. 1. The storage bins 113 in Carlotto Fig. 1 are similar to the door shelves 5 in Werner’s invention. Carlotto [0024] teaches that the cameras 405 being in the bins 410 allows installation thereof during delivery or installation, and/or thereafter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Werner’s cameras 20, 40 in or to Werner’s door shelf/shelves 5, as the combination of prior art elements according to known methods 
With respect to claim 18: Carlotto [0019], [0022], and [0027] disclose the use of wire. In the combination, this makes obvious the claimed “wired communication route”.
With respect to claims 21-22: Carlotto [0019] discloses the use of Bluetooth and Wi-Fi to connect the cameras 121-125. In the combination, this makes obvious the claimed “wireless interface” of claim 21. See Carlotto [0019] for “Bluetooth” as in claim 22. Carlotto’s “Wi-Fi” is interpreted as meeting and/or making obvious “WLAN connection” as in claim 22.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto) as applied to claim 10 above, and further in view of US 2010/0218523 A1 (Buchstab).
With respect to claims 14-15: Werner’s control device 8 is shown at the rear wall of the compartment 3 (Fig. 1). Werner’s housing 2 and door leaf 4 are both thermally insulated ([0027]-[0028]). This meets “heat-insulated wall” as claimed.
Carlotto’s ACU 140 may be located at the top of the refrigerator 100 near the top door hinge, but may be located at other locations (Fig. 1 and [0027]). 
Buchstab Fig. 1 and [0020] disclose an electronic controller 3 located inside the insulation in the lid (upper wall) of the refrigerator. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Werner’s control device 8 in the added insulation, similarly to Buchstab’s controller 3, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to put the control device 8 in the insulation in order to hide the control device 8 and/or not have the control device 8 take up room inside or outside the walls of the refrigerator. 
With respect to claim 16: As modified, the heat-insulated wall is part of said heat-insulated body as claimed. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto) as applied to claim 10 above, and further in view of US 6,430,946 (Roh) or US 2019/0335106 A1 (Baek).
With respect to claim 17: Carlotto [0019] states that “any wired or wireless protocol, signal, component, switch, hub, router, etc. may be used to connect the cameras 121-125. Carlotto [0027] discloses wires 135 for the cameras passing through a hinge 136. Carlotto’s disclosure does not mention low-voltage differential signaling or mobile industry processor interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Roh’s LVDS cables 221 as Carlotto’s wires 135 that pass through hinge 136 (similarly to Carlotto’s cables 221 passing through hinge bracket 13), as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to use such cables/wires because Carlotto discloses they are very thin and are resistant to noise. The thinness is desirable for wires that pass through a hinge, and the resistance to noise is desirable for wires that transmit image data from the cameras 20, 40. 
Alternatively, Baek is drawn to methods for efficiently processing image data captured through one or more image sensors in an electronic device ([0002]-[0019]). Baek [0073], [0095], [0121], and [0148]-[0153] disclose the use of Mobile Industry Processor Interface (MIPI) to efficiently transmit image data from image sensors to a processor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Baek’s MIPI to transmit data from Werner’s cameras 20, 40 to Werner’s control device 8, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to use MIPI because it provides efficient processing of image data, which is desirable for image data captured by Werner’s cameras 20, 40.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3059535 A1 (Werner) in view of US 2017/0041520 A1 (Carlotto) as applied to claim 18 above, and further in view of US 4,691,195 (Sigelman) and/or US 2007/0178758 A1 (Klein).
With respect to claims 19-20: Sigelman Fig. 1 and Col. 2 disclose a capacitive sensor 32 and conductor 31 formed from thin flexible printed circuit. The sensor 32 and conductor 31 are components of a door-open indicator that warns of a refrigerator door left ajar. 
Klein Figs. 1-3 and [0025]-[0027] disclose electrical conductors 7, 11 for connection of electronic components 3. The conductors 7, 11 could be formed with a flexible printed circuit board. During manufacture of the refrigerator, insulating foam 8 embeds the flexible circuit board and holds the circuit board against the outer surface 10 of the inliner 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use flexible printed circuit between Werner’s control device 8 and cameras 20, 40, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
See Werner Fig. 1. In light of Sigelman and/or Klein, it is obvious to use flexible printed circuit like Sigelman’s and/or Klein’s to connect Werner’s control device 8 and cameras 20, 40 mounted in or on the housing 2 and/or door leaf 4. 
. 
Response to Arguments
The Terminal Disclaimer filed 27 October 2021 overcomes the double patenting rejections made in the previous Office action. Those double patenting rejections are withdrawn.
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 8-9, the Applicant refers to Werner’s component 34 as “printed circuit board (34) (controller)”. This is inconsistent with Werner’s disclosure, which refers to component 34 as “carrier 34”. Werner [0036] states that the carrier 34 “may, for instance, be a printed circuit board”. However, Werner does not limit the carrier 34 to only being a printed circuit board, and does not refer to carrier 34 as a controller. 
Werner [0004] states that the carrier comprises a first surface and a second surface and is fixed to the housing in order to close the open end. The important feature of the carrier 34 is that it seals the housing, not that it necessarily has to be a printed circuit board.
The only thing that Werner discloses as controlling anything is the electronic control device 8, which controls the refrigeration cycle to regulate the temperature of the storage compartment 3 to a set value.
On pages 9-10, the Applicant argues that there is no disclosure of Carlotto’s ACU 140 being a logic component of the camera configured to rear the image sensor by way 
The examiner respectfully disagrees. Carlotto [0029]-[0032] explicitly discloses capturing images using the cameras 121-125, aggregating and storing the images on the ACU 140 to reflect substantially all of the compartment 102, and subsequently transmitting the images to a user. 
As modified, Werner’s control device 8 is connected to the cameras 20, 40 using Carlotto’s wired protocol, wireless protocol, or wires/cables/conductors 135. As modified, control device 8 controls the cameras 20, 40 to capture images of the storage compartment 3 using the image sensor 35 in each camera 20, 40. The captured images are aggregated and stored on the control device 8, to reflect substantially all of the storage compartment 3. The images are subsequently transmitted to a user. 
Such functionality meets what the Applicant discloses makes the Applicant’s controller a logic component of the Applicant’s camera.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637